 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 6                                       AT SEATTLE

 7    JEMIMA ORTIZ,

 8                                  Plaintiff,              CASE NO. C19-0984-RAJ

 9           v.
                                                            MINUTE ORDER
10    SAFEWAY, INC.,

11                                  Defendant.

12
            The following Minute Order is made at the direction of the Court, the Hon. Mary Alice
13
     Theiler, United States Magistrate Judge:
14
            Plaintiff’s application to proceed in forma pauperis (IFP) (Dkt. 1) is deficient. She
15
     indicates no income or sources of money, identifies $90.00 in her checking account and $800.00
16
     in monthly expenses, and states she is unemployed. (Id. at 1-2.) Plaintiff must submit a revised
17
     IFP application within twenty (20) days of the date of this Order. The revised application must
18
     explain how plaintiff meets her basic monthly expenses, including food, shelter, transportation,
19
     and utilities. Failure to comply may result in denial of IFP and/or dismissal.
20
            DATED this 8th day of July, 2019.
21
                                           WILLIAM M. MCCOOL, Clerk
22
                                                 By: s/ Tomas Hernandez
23                                                      Deputy Clerk



     MINUTE ORDER
     PAGE - 1
